Lockett, J.,
concurring in part and dissenting in part: I agree *634with the majority’s determination that an unwed parent, whether mother or father, should be treated the same as any other parent for the purpose of determining custody. I also agree that custody issues must be decided on the same basis — primarily, the best interests of the child — regardless of the marital status of the parents.
I must respectfully dissent from the majority’s finding that the trial judge did not err by dividing the custody of the two minor children between the mother and father. The majority states: “Sherrie provided all of the care for Andrea and some care for Nikisha, with Frederick taking care of Nikisha when he was not on duty. This went on for some eighteen to twenty months prior to the hearing.” The mother, Sherrie, testified to the following events:
1. In March 1981, she met Frederick. At the time she was 17 years old and attending high school.
2. In June 1981, they started to date.
3. In July 1981, she moved in with Frederick.
4. In May 1982, Nikisha was born.
5. In June 1983, after again becoming pregnant, she and Nikisha left Frederick and moved in with Frederick’s mother.
6. In August 1983, Andrea was born.
7. During various times in 1983-84 each parent had custody of Nikisha. Several times during that period the parties lived together for a week or so, but did not consider themselves as husband and wife.
8. The past year the mother had the child during the day while the father was at work. During the night, the father kept the child while the mother worked. The parties shared custody during the weekends.
The legislature has stated factors that a court must consider in determining the issue of custody when granting a divorce or separate maintenance. The court may divide the custody of two or more children between the parties only in exceptional cases. K.S.A. 60-1610(a)(4)(A), (B), (C) and (D). Even though the parties were not seeking a divorce, the same consideration must be given when a court is dividing the custody of children of unwed parents.
Both parties testified that the relationship between the two children was quite good. The mother testified that the two *635children loved each other, played together and got along well. The trial judge found that both parents were fit, both loved their daughter, Nikisha, and both took good care of her. Then, without finding any exceptional circumstances, the judge divided the custody of the children in such a manner that the two children would be together only two weeks each year. Both the trial court and the majority ignore the fact that there existed no exceptional circumstances which required the trial judge to divide the custody of the two sisters between the parents. The sole basis for the majority’s affirmance is that the trial court “perpetuated the status quo.” The status quo was created because the father had violated the trial court’s temporary orders which awarded temporary custody of both daughters to the mother.
Where there are no exceptional circumstances, the children of divorced or unwed parents, especially those children of tender years, should not be separated by awarding custody of one child to the mother and custody of the other child to the father. Family ties between children of the same parents should not be treated lightly.
Since the father has never acknowledged he is the father of Andrea and has refused to pay the support ordered by the court, the trial judge properly awarded custody of Andrea to the mother. Without a finding of exceptional circumstances, the trial judge erred when he divided the custody of the two children.
The judgment of the lower court should be reversed.
Holmes and Herd, JJ., join in the foregoing concurring and dissenting opinion.